 





The Chefs’ Warehouse, Inc. 8-K [chef-8k_040615.htm]

Exhibit 10-1  

AMENDMENT NO. 5

 

Dated as of April 6, 2015

 

to

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDMENT NO. 5 (this “Amendment”) is made as of April 6, 2015 by and among
Dairyland USA Corporation, a New York corporation (“Dairyland”), The Chefs’
Warehouse Mid-Atlantic, LLC, a Delaware limited liability company (“CW
Mid-Atlantic”), Bel Canto Foods, LLC, a New York limited liability company (“Bel
Canto”), The Chefs’ Warehouse West Coast, LLC, a Delaware limited liability
company (“CW West Coast”), and The Chefs’ Warehouse of Florida, LLC, a Delaware
limited liability company (“CW Florida” and, together with Dairyland, CW
Mid-Atlantic, Bel Canto and CW West Coast, the “Borrowers”), the financial
institutions listed on the signature pages hereof and JPMorgan Chase Bank, N.A.,
as Administrative Agent (in such capacity, the “Administrative Agent”) and as
Collateral Agent (in such capacity, the “Collateral Agent”), under that certain
Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013, by and among the Borrowers, the other Loan
Parties party thereto, the Lenders, the Administrative Agent and the Collateral
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given to them in the Credit
Agreement.

 

WHEREAS, the Borrowers have requested that the requisite Lenders and the
Administrative Agent agree to certain amendments to the Credit Agreement; and

 

WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

 

1.          Amendments to the Credit Agreement. Effective as of the date of
satisfaction of the conditions precedent set forth in Section 2 below, the
parties hereto agree that the Credit Agreement is hereby amended as follows:

 

(a)      The definition of “Prudential Financing” appearing in Section 1.01 of
the Credit Agreement is hereby amended to (x) replace the figure “$100,000,000”
set forth therein with the figure “$125,000,000” and (y) replace the reference
to “April 17, 2023” set forth therein with “(i) April 17, 2023, in the case of
the Prudential Series A Notes, and (ii) October 17, 2020, in the case of the
Prudential Series B Notes,”.

 

(b)      The definition of “Prudential Notes” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

““Prudential Notes” means, collectively, (i) the Prudential Series A Notes and
(ii) the Prudential Series B Notes.”

 





 

 

(c)      Section 1.01 of the Credit Agreement is hereby amended to insert the
following new definitions in the appropriate alphabetical order:

 

““Prudential Series A Notes” means the Guaranteed Senior Secured Notes due April
17, 2023 issued by the Prudential Note Co-Issuers pursuant to the terms of the
Prudential Note Agreement in connection with the Prudential Financing, as they
may be amended, restated, supplemented or otherwise modified from time to time.”

 

““Prudential Series B Notes” means the 5.80% Series B Guaranteed Senior Secured
Notes due October 17, 2020 issued by the Prudential Note Co-Issuers pursuant to
the terms of the Prudential Note Agreement in connection with the Prudential
Financing, as they may be amended, restated, supplemented or otherwise modified
from time to time.”

 

2.          Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the conditions precedent that:

 

(a)      the Administrative Agent shall have received counterparts of this
Amendment duly executed by the Borrowers, the Required Lenders, and the
Administrative Agent;

 

(b)      the Administrative Agent shall have received counterparts of the
Consent and Reaffirmation attached as Exhibit A hereto duly executed by the Loan
Guarantors; and

 

(c)      the conditions precedent to the effectiveness of that certain Amendment
No. 4 to the Credit Agreement, dated as of January 9, 2015, shall have been
satisfied.

 

3.          Authorization of Agents. Each Lender party hereto hereby consents to
and authorizes each of the Agents to execute and deliver an amendment to the
Intercreditor Agreement, substantially in the form set forth on Exhibit B
hereto.

 

4.          Representations and Warranties of the Borrowers. Each Borrower
hereby represents and warrants as follows:

 

(a)      This Amendment and the Credit Agreement as amended hereby constitute
legal, valid and binding obligations of such Borrower and are enforceable
against such Borrower in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

(b)      As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default has occurred and is continuing and (ii) the
representations and warranties of the Loan Parties set forth in the Credit
Agreement, as amended hereby, are true and correct in all material respects (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct
only as of such specified date).

 

5.          Reference to and Effect on the Credit Agreement.

 

(a)      Upon the effectiveness hereof, each reference to the Credit Agreement
in the Credit Agreement or any other Loan Document shall mean and be a reference
to the Credit Agreement as amended hereby.

 

(b)      Each Loan Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

 



2

 

 

(c)      Except with respect to the subject matter hereof, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of the Administrative Agent or the Lenders, nor
constitute a waiver of any provision of the Credit Agreement, the Loan Documents
or any other documents, instruments and agreements executed and/or delivered in
connection therewith.

 

(d)      This Amendment is a “Loan Document” under (and as defined in) the
Credit Agreement.

 

6.          Release of Claims.

 

(a)        Each of the Loan Parties, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges the Administrative Agent,
the Collateral Agent and each of the Lenders, their respective successors and
assigns, and their respective present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (the Administrative Agent, the
Collateral Agent, the Lenders and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of setoff,
demands and liabilities whatsoever (individually, a “Claim” and collectively,
“Claims”) of every name and nature, known or unknown, suspected or unsuspected,
both at law and in equity, which any of the Loan Parties or any of their
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment, in
each case in connection with the Credit Agreement or any of the other Loan
Documents or transactions thereunder or related thereto.

 

(b)      Each of the Loan Parties understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

 

7.          Governing Law. This Amendment shall be construed in accordance with
and governed by the law of the State of New York.

 

8.          Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

9.          Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.

 

[Signature Pages Follow]

 



3

 



 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

 

  DAIRYLAND USA CORPORATION    









  By: /s/ Alexandros Aldous   Name: Alexandros Aldous   Title: General Counsel
and Corporate Secretary

 

  THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC    





  By: /s/ Alexandros Aldous   Name: Alexandros Aldous   Title: General Counsel
and Corporate Secretary

 

  BEL CANTO FOODS, LLC    

  By: /s/ Alexandros Aldous   Name: Alexandros Aldous   Title: General Counsel
and Corporate Secretary



 

  THE CHEFS’ WAREHOUSE WEST COAST, LLC    



  By: /s/ Alexandros Aldous   Name: Alexandros Aldous   Title: General Counsel
and Corporate Secretary

 

  THE CHEFS’ WAREHOUSE OF FLORIDA, LLC    



  By: /s/ Alexandros Aldous   Name: Alexandros Aldous   Title: General Counsel
and Corporate Secretary



 



Signature Page to Amendment No. 5 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 



 

 

  

  JPMORGAN CHASE BANK, N.A.,   individually as a Lender, as the Swingline
Lender, as the Issuing Bank, as Administrative Agent and as Collateral Agent    





  By: /s/ Diane Bredehoft   Name: Diane Bredehoft   Title: Authorized Officer



  



Signature Page to Amendment No. 5 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 

 

 

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a Lender    



  By: /s/ Thomas Pizzo   Name: Thomas Pizzo   Title: Senior Vice President



 



Signature Page to Amendment No. 5 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 



 

 



 



  BMO HARRIS FINANCING, INC.,   as a Lender    

  By: /s/ Mark W. Piekos   Name: Mark W. Piekos   Title: Managing Director

 



Signature Page to Amendment No. 5 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al



 



 

 



 



  GE CAPITAL BANK, formerly known as GE CAPITAL FINANCIAL INC.,   as a Lender  
 

  By: /s/ Woodrow Broaders Jr.   Name: Woodrow Broaders Jr.   Title: Duly
Authorized Signatory

 



Signature Page to Amendment No. 5 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 



 

 



 



  BRANCH BANKING AND TRUST COMPANY,   as a Lender    

  By: /s/ Kenneth M. Blackwell   Name: Kenneth M. Blackwell   Title: Senior Vice
President

 





Signature Page to Amendment No. 5 to

Credit Agreement dated as of April 25, 2012, as amended and restated as of April
17, 2013

The Chefs’ Warehouse, Inc. et al

 



 

 

 

EXHIBIT A

 

Consent and Reaffirmation

 

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 5 to Amended and Restated Credit Agreement with respect to that
certain Amended and Restated Credit Agreement dated as of April 25, 2012, as
amended and restated as of April 17, 2013 (as the same may be further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Dairyland USA Corporation, a New York corporation
(“Dairyland”), The Chefs’ Warehouse Mid-Atlantic, LLC, a Delaware limited
liability company (“CW Mid-Atlantic”), Bel Canto Foods, LLC, a New York limited
liability company (“Bel Canto”), The Chefs’ Warehouse West Coast, LLC, a
Delaware limited liability company (“CW West Coast”), and The Chefs’ Warehouse
of Florida, LLC, a Delaware limited liability company (“CW Florida” and,
together with Dairyland, CW Mid-Atlantic, Bel Canto and CW West Coast, the
“Borrowers”), the other Loan Parties party thereto, the Lenders and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”), which
Amendment No. 5 to Amended and Restated Credit Agreement is dated as of April 6,
2015 and is by and among the Borrowers, the financial institutions listed on the
signature pages thereof and the Administrative Agent (the “Amendment”).
Capitalized terms used in this Consent and Reaffirmation and not defined herein
shall have the meanings given to them in the Credit Agreement.

 

Without in any way establishing a course of dealing by the Administrative Agent,
the Collateral Agent or any Lender, each of the undersigned consents to the
Amendment and reaffirms the terms and conditions of the Loan Guaranty and any
other Loan Document executed by it and acknowledges and agrees that the Loan
Guaranty and each and every such Loan Document executed by the undersigned in
connection with the Credit Agreement remains in full force and effect and is
hereby reaffirmed, ratified and confirmed. All references to the Credit
Agreement contained in the above-referenced documents shall be a reference to
the Credit Agreement as so modified by the Amendment and as the same may from
time to time hereafter be amended, modified or restated.

 

Dated April 6, 2015

 

[Signature Page Follows]



 



 

 

 

IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed as of
the day and year above written.

 



  DAIRYLAND USA CORPORATION    

  By: /s/ Alexandros Aldous   Name: Alexandros Aldous   Title: General Counsel
and Corporate Secretary

 





  THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC    

  By: /s/ Alexandros Aldous   Name: Alexandros Aldous   Title: General Counsel
and Corporate Secretary

  



  BEL CANTO FOODS, LLC    



  By: /s/ Alexandros Aldous   Name: Alexandros Aldous   Title: General Counsel
and Corporate Secretary

 





  THE CHEFS’ WAREHOUSE WEST COAST, LLC    



  By: /s/ Alexandros Aldous   Name: Alexandros Aldous   Title: General Counsel
and Corporate Secretary

  



  THE CHEFS’ WAREHOUSE OF FLORIDA, LLC    



  By: /s/ Alexandros Aldous   Name: Alexandros Aldous   Title: General Counsel
and Corporate Secretary

 



Signature Page to Consent and Reaffirmation to Amendment No. 5 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 





 

 

 



  THE CHEFS’ WAREHOUSE, INC.    



  By: /s/ Alexandros Aldous   Name: Alexandros Aldous   Title: General Counsel
and Corporate Secretary

  



  CHEFS’ WAREHOUSE PARENT, LLC    



  By: /s/ Alexandros Aldous   Name: Alexandros Aldous   Title: General Counsel
and Corporate Secretary

  



  MICHAEL’S FINER MEATS, LLC    



  By: /s/ Alexandros Aldous   Name: Alexandros Aldous   Title: General Counsel
and Corporate Secretary

  



  MICHAEL’S FINER MEATS HOLDINGS, LLC    



  By: /s/ Alexandros Aldous   Name: Alexandros Aldous   Title: General Counsel
and Corporate Secretary

  



  THE CHEFS’ WAREHOUSE MIDWEST, LLC    



  By: /s/ Alexandros Aldous   Name: Alexandros Aldous   Title: General Counsel
and Corporate Secretary

  



  THE CHEFS’ WAREHOUSE PASTRY DIVISION, INC.    



  By: /s/ Alexandros Aldous   Name: Alexandros Aldous   Title: General Counsel
and Corporate Secretary

 



Signature Page to Consent and Reaffirmation to Amendment No. 5 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 



 

 

 



  QZ ACQUISITION (USA), INC.    



  By: /s/ Alexandros Aldous   Name: Alexandros Aldous   Title: General Counsel
and Corporate Secretary

 



  QZINA SPECIALTY FOODS NORTH AMERICA (USA), INC.    



  By: /s/ Alexandros Aldous   Name: Alexandros Aldous   Title: General Counsel
and Corporate Secretary

  



  QZINA SPECIALTY FOODS, INC., a Florida corporation    



  By: /s/ Alexandros Aldous   Name: Alexandros Aldous   Title: General Counsel
and Corporate Secretary

  



  QZINA SPECIALTY FOODS, INC., a Washington corporation    



  By: /s/ Alexandros Aldous   Name: Alexandros Aldous   Title: General Counsel
and Corporate Secretary

  



  QZINA SPECIALTY FOODS (AMBASSADOR), INC.    



  By: /s/ Alexandros Aldous   Name: Alexandros Aldous   Title: General Counsel
and Corporate Secretary



 



  CW LV REAL ESTATE LLC    



  By: /s/ Alexandros Aldous   Name: Alexandros Aldous   Title: General Counsel
and Corporate Secretary



 



Signature Page to Consent and Reaffirmation to Amendment No. 5 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

 



 

 

 



  ALLEN BROTHERS 1893, LLC    



  By: /s/ Alexandros Aldous   Name: Alexandros Aldous   Title: General Counsel
and Corporate Secretary

  



  THE GREAT STEAKHOUSE STEAKS, LLC    



  By: /s/ Alexandros Aldous   Name: Alexandros Aldous   Title: General Counsel
and Corporate Secretary



 



Signature Page to Consent and Reaffirmation to Amendment No. 5 to

Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013

The Chefs’ Warehouse, Inc. et al

  



 

 

 





EXHIBIT B

 

Amendment to Intercreditor Agreement

 

[Attached]

  

15

 



 











EXECUTION COPY

 

AMENDMENT NO. 1



TO



INTERCREDITOR AGREEMENT

 

THIS AMENDMENT NO. 1 TO INTERCREDITOR AGREEMENT (this “Amendment”), dated as of
April 6, 2015, is entered into by and between JPMorgan Chase Bank, N.A., as
Agent (in such capacity, the “Agent”) and Collateral Agent (in such capacity,
the “Collateral Agent”) and the holders of the Pru Notes listed on the signature
pages hereof (collectively, the “Pru Noteholders”). Capitalized terms used but
not otherwise defined herein shall have the meanings given to them in the
Intercreditor Agreement referenced below.

 

WITNESSETH

 

WHEREAS, the Agent, the Collateral Agent and the Pru Noteholders are parties to
an Intercreditor Agreement, dated as of April 17, 2013 (as previously amended,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”); and

 

WHEREAS, the Agent, the Collateral Agent and the Pru Noteholders have agreed to
amend the Intercreditor Agreement pursuant to the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

Section 1. Amendments. Effective as of the date of satisfaction of the
conditions precedent set forth in Section 2 below, the Intercreditor Agreement
is hereby amended as follows:

 

(a)      The second WHEREAS clause in the recitals to the Intercreditor
Agreement is hereby amended and restated to read as follows:

 



WHEREAS, the Pru Noteholders listed on Annex II attached hereto are the holders
of (i) the Guaranteed Senior Secured Notes due April 17, 2023 in an aggregate
principal amount of $100,000,000 (collectively, as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Series A
Pru Notes”) and (ii) the 5.80% Series B Guaranteed Senior Secured Notes due
October 17, 2020 in an aggregate principal amount of $25,000,000 (collectively,
as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Series B Pru Notes”; the Series A Pru Notes and the Series B
Pru Notes are collectively referred to herein as the “Pru Notes”), in each case,
issued pursuant to a Note Purchase and Guarantee Agreement, dated as of the date
hereof between the Loan Parties, on the one hand, and the Pru Noteholders listed
on Annex II attached hereto and such other noteholders as may acquire notes
thereunder as therein provided, on the other hand (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Pru Note
Agreement”);

 

(b)      The definition of “Collateral Agent’s Expenses” set forth in Section 1
of the Intercreditor Agreement is hereby amended to replace the phrase “and each
Collateral Document” with the phrase “, each Collateral Document and each
Specified Transaction Document”.

 



16

 

 



(c)      Section 1 of the Intercreditor Agreement is hereby amended to add the
following new term and related definition therein:

 

“Specified Transaction Documents” means, collectively, (i) that certain
Subordination Agreement, dated as of April 6, 2015, by and between T.J.
Foodservice Co., Inc. and TJ Seafood, LLC, as the Noteholders, and the
Collateral Agent and (ii) each other document designated from time to time as a
“Specified Transaction Document” hereunder by the Agent, the Pru Noteholders,
and the Collateral Agent, in each case, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

(d)      Section 2 of the Intercreditor Agreement is hereby amended to replace,
in each of the four instances, the phrase “and the Collateral Documents” set
forth therein with the phrase “, the Collateral Documents and the Specified
Transaction Documents”.

 

(e)      Section 3 of the Intercreditor Agreement is hereby amended to (i) add
the phrase “and the Specified Transaction Documents” immediately following the
phrase “under the Collateral Documents” set forth therein, (ii) add the phrase
“or the Specified Transaction Documents” immediately following the phrase “under
any of the Collateral Documents” set forth therein and (iii) replace the phrase
“or any Collateral Document” set forth therein with the phrase “, any Collateral
Document or any Specified Transaction Document”.

 

(f)      Section 4 of the Intercreditor Agreement is hereby amended and restated
to read as follows:

 





  Authorization to Execute Collateral Documents and Specified Transaction
Documents. If the Collateral Agent receives written notice from either the Agent
or a Pru Noteholder at any time or from time to time hereunder that Collateral
Documents in connection with the grant of a security interest in and lien
against the assets of a Borrower and/or a Guarantor or that Specified
Transaction Documents, in either case, are required pursuant to the Bank Credit
Agreement or the Pru Note Agreement, the Collateral Agent is authorized to and
shall execute and deliver such Collateral Documents or such Specified
Transaction Documents, as applicable, as the Agent or such Pru Noteholder shall
direct requiring execution and delivery by it and is authorized to and shall
accept delivery from any Borrower of such Collateral Documents or such Specified
Transaction Documents, as applicable, as the Agent or the Pru Noteholder shall
direct which do not require execution by the Collateral Agent, provided,
however, that the Collateral Agent shall not execute a Collateral Document or
Specified Transaction Document providing for a lien on real property without the
approval of the Requisite Secured Parties.



  

(g)     Section 5 of the Intercreditor Agreement is hereby amended to (i)
replace the phrase “and the Collateral Documents” set forth therein with the
phrase “, the Collateral Documents and the Specified Transaction Documents” and
(ii) replace the phrase “or any Collateral Document” with the phrase “, any
Collateral Document or any Specified Transaction Document”.

 

(h)     Section 6 of the Intercreditor Agreement is hereby amended to add the
phrase “and Specified Transaction Documents” immediately following the phrase
“any of the Collateral Documents”.

 



17

 

  

(i)      Section 7 of the Intercreditor Agreement is hereby amended to (i)
replace the phrase “and any of the Collateral Document” with the phrase “, any
of the Collateral Documents and any of the Specified Transaction Documents”,
(ii) replace the phrase “or any of the Collateral Documents” with the phrase “,
any of the Collateral Documents or any of the Specified Transaction Documents”
and (iii) replace the phrase “and the Collateral Documents” with the phrase “,
the Collateral Documents and the Specified Transaction Documents”.

 

(j)      Sections 11 and 12 of the Intercreditor Agreement is hereby amended to
replace, in each instance, the phrase “and the Collateral Documents” set forth
therein with the phrase “, the Collateral Documents and the Specified
Transaction Documents”.

 

(k)     Section 13 of the Intercreditor Agreement is hereby amended to (i)
replace, in each of the two instances, the phrase “any Collateral Document or
Guaranty” set forth therein with the phrase “any Collateral Document, Specified
Transaction Document or Guaranty” and (ii) replace the phrase “any Collateral
Document, Guaranty” set forth therein with the phrase “any Collateral Document,
Specified Transaction Document, Guaranty”.

 

(l)      Section 14 of the Intercreditor Agreement is hereby amended to (i) add
the phrase “or Specified Transaction Document” immediately following the phrase
“under any Collateral Document” and (ii) add the phrase “and the Specified
Transaction Documents” immediately following the phrase “and under the
Collateral Documents”.

 

(m)      Section 16 of the Intercreditor Agreement is hereby amended to (i) add
the phrase “, Specified Transaction Documents” immediately following the phrase
“under its Collateral Documents,” set forth therein and (ii) add, in each
instance, the phrase “or the Specified Transaction Documents” immediately
following the phrase “of the Collateral Documents” set forth therein.

 

(n)      Section 18 of the Intercreditor Agreement is hereby amended to add, in
each of the three instances, the phrase “and the Specified Transaction
Documents” immediately following the phrase “under the Collateral Documents” set
forth therein.

 

(o)      Section 21 of the Intercreditor Agreement is hereby amended to (i) add
the phrase “and the Specified Transaction Documents” at the end of the title
thereof and (ii) add the phrase “or any Specified Transaction Document”
immediately following the phrase “any Collateral Document” set forth therein.

 

(p)      Section 23 of the Intercreditor Agreement is hereby amended to add the
phrase “or the Specified Transaction Documents” immediately after the phrase
“under the Collateral Documents” set forth therein.

 

(q)      Section 38 of the Intercreditor Agreement is hereby amended to add the
phrase “, the Specified Transaction Documents,” immediately following the phrase
“the Collateral Documents” set forth therein.

 

(r)      Annex I to the Intercreditor Agreement is hereby amended and restated
to read as set forth on Exhibit A hereto.

 

Section 2.      Conditions of Effectiveness. This Amendment shall be effective
upon the execution by each of the parties hereto of a counterpart signature page
to this Amendment.

 



18

 

  

Section 3.      Effect on Intercreditor Agreement.

 

(a)     Upon the effectiveness of this Amendment, on and after the date hereof,
each reference in the Intercreditor Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import shall mean and be a reference to the
Intercreditor Agreement, as amended and modified hereby.

 

(b)     Except as specifically amended and modified above, the Intercreditor
Agreement and all other documents, instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect, and are
hereby ratified and confirmed.

 

Section 4.      Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THIS AGREEMENT CONSTITUTES
THE ENTIRE UNDERSTANDING BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDES ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.

 

Section 5.      Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

Section 6.      Counterparts. This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Facsimile or other electronic transmission of the signature of any
party hereto shall be effective as an original signature.

 

[The remainder of this page is intentionally blank.]

 



19

 

  

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

  

  JPMORGAN CHASE BANK, N.A., as the Agent and the Collateral Agent           By
/s/ Diane Bredehoft     Name: Diane Bredehoft     Title: Authorized Officer

  



Signature Page to Amendment No. 1 to Intercreditor Agreement



 



 

 

  

  THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as a Pru Noteholder           By:
/s/ Tannis Fussell   Name: Tannis Fussell     Title: Vice President            





PRUCO LIFE INSURANCE COMPANY, as a Pru Noteholder

          By: /s/ Tannis Fussell   Name: Tannis Fussell     Title: Assistant
Vice President             PRUDENTIAL ARIZONA REINSURANCE CAPTIVE COMPANY, as a
Pru Noteholder          





By:

 

Prudential Investment Management, Inc.,



as investment manager

       



  By: /s/ Tannis Fussell   Name: Tannis Fussell   Title: Vice President        
  PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY, as a Pru Noteholder      
    By:

Prudential Investment Management, Inc.,



as investment manager

          By: /s/ Tannis Fussell   Name: Tannis Fussell   Title: Vice President
                       



 






Signature Page to Amendment No. 1 to Intercreditor Agreement



 



 

 

   







Acknowledged and agreed as of the date first written above:



 



  DAIRYLAND USA CORPORATION         By: /s/ Alexandros Aldous   Name:
Alexandros Aldous   Title: General Counsel and Corporate Secretary         THE
CHEFS’ WAREHOUSE MID-ATLANTIC, LLC         By: /s/ Alexandros Aldous   Name:
Alexandros Aldous   Title: General Counsel and Corporate Secretary         BEL
CANTO FOODS, LLC         By: /s/ Alexandros Aldous   Name: Alexandros Aldous  
Title: General Counsel and Corporate Secretary         THE CHEFS’ WAREHOUSE WEST
COAST, LLC         By: /s/ Alexandros Aldous   Name: Alexandros Aldous   Title:
General Counsel and Corporate Secretary         THE CHEFS’ WAREHOUSE OF FLORIDA,
LLC         By: /s/ Alexandros Aldous   Name: Alexandros Aldous   Title: General
Counsel and Corporate Secretary

  





Signature Page to Amendment No. 1 to Intercreditor Agreement





 

 

 



  THE CHEFS’ WAREHOUSE, INC.         By: /s/ Alexandros Aldous   Name:
Alexandros Aldous   Title: General Counsel and Corporate Secretary        
CHEFS’ WAREHOUSE PARENT, LLC         By: /s/ Alexandros Aldous   Name:
Alexandros Aldous   Title: General Counsel and Corporate Secretary        
MICHAEL’S FINER MEATS, LLC         By: /s/ Alexandros Aldous   Name: Alexandros
Aldous   Title: General Counsel and Corporate Secretary         MICHAEL’S FINER
MEATS HOLDINGS, LLC         By: /s/ Alexandros Aldous   Name: Alexandros Aldous
  Title: General Counsel and Corporate Secretary         THE CHEFS’ WAREHOUSE
MIDWEST, LLC         By: /s/ Alexandros Aldous   Name: Alexandros Aldous  
Title: General Counsel and Corporate Secretary         THE CHEFS’ WAREHOUSE
PASTRY DIVISION, INC.         By: /s/ Alexandros Aldous   Name: Alexandros
Aldous   Title: General Counsel and Corporate Secretary



 











Signature Page to Amendment No. 1 to Intercreditor Agreement



 



 

 

 



  QZ ACQUISITION (USA), INC.         By: /s/ Alexandros Aldous   Name:
Alexandros Aldous   Title: General Counsel and Corporate Secretary         QZINA
SPECIALTY FOODS NORTH AMERICA (USA), INC.         By: /s/ Alexandros Aldous  
Name: Alexandros Aldous   Title: General Counsel and Corporate Secretary        
QZINA SPECIALTY FOODS, INC., a Florida corporation         By: /s/ Alexandros
Aldous   Name: Alexandros Aldous   Title: General Counsel and Corporate
Secretary         QZINA SPECIALTY FOODS, INC., a Washington corporation        
By: /s/ Alexandros Aldous   Name: Alexandros Aldous   Title: General Counsel and
Corporate Secretary         QZINA SPECIALTY FOODS (AMBASSADOR), INC.         By:
/s/ Alexandros Aldous   Name: Alexandros Aldous   Title: General Counsel and
Corporate Secretary         CW LV REAL ESTATE LLC         By: /s/ Alexandros
Aldous   Name: Alexandros Aldous   Title: General Counsel and Corporate
Secretary




Signature Page to Amendment No. 1 to Intercreditor Agreement



 



 

 

  

  ALLEN BROTHERS 1893, LLC         By: /s/ Alexandros Aldous   Name:
Alexandros Aldous   Title: General Counsel and Corporate Secretary         THE
GREAT STEAKHOUSE STEAKS, LLC         By: /s/ Alexandros Aldous   Name:
Alexandros Aldous   Title: General Counsel and Corporate Secretary      

 



 

 

 



















Exhibit A

 

NOTICE INFORMATION: Any notice or other information required to be delivered
hereunder to the Agent, the Banks and/or the Collateral Agent shall be delivered
to the following:

 

JPMorgan Chase Bank, N.A.



106 Corporate Park Drive



White Plains, New York 10604-3806



Attention: Diane Bredehoft



Telecopy No.: 914-993-7909



diane.bredehoft@chase.com

 



--------------------------------------------------------------------------------

 

